IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-10758
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                       RICHARD LEE VALLEJO,

                                                 Defendant-Appellant.


          Appeal from the United States District Court
               for the Northern District of Texas

                        (4:96-CR-167-A(1))
                          March 27, 1998

Before JOHNSON, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Richard Lee Vallejo appeals his guilty plea conviction and the

sentence imposed for possession of a firearm in or affecting

interstate commerce by a convicted felon.    First, Vallejo contends

that the district court erred in its interpretation and application

of the sentencing guidelines.     Second, Vallejo challenges the

constitutionality of the statute under which he was convicted, 18

U.S.C. § 922(g).

     The district court did not commit reversible error in its


     *
       Pursuant to 5th CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th CIR. R. 47.5.4.
application        and    interpretation       of     the    sentencing      guidelines.

Vallejo argues that the district court erroneously enhanced his

sentence for willful obstruction of justice under U.S.S.G. § 3C1.1.

Specifically,        he    asserts     that     the       district   court      erred    in

determining that voluntary intoxication cannot serve as a valid

defense to the willfulness element of obstruction of justice.                           The

Court need not reach this question because the district court

implicitly concluded that Vallejo’s claim of intoxication was not

credible when it expressly adopted the presentence report.                              See

United States v. Sherback, 950 F.2d 1095, 1099 (5th Cir. 1992).

After      a    careful    review    of   the       record     and   the     controlling

authorities, the Court concludes that the district court did not

err   in       imposing   the   enhancement         for     obstruction    of   justice.

Similarly, after a careful review of the record and the controlling

authorities, the Court finds that the district court did not err in

denying Vallejo a reduction point for acceptance of responsibility

under U.S.S.G. § 3E1.1.             See United States v. Tremelling, 43 F.3d
148, 152 (5th Cir.), cert. denied, 514 U.S. 1122 (1995).

      Vallejo also argues that the statute of his conviction, §

922(g) is unconstitutional both on its face and as applied to his

case.      Vallejo’s argument is foreclosed by this Court’s holding in

United States v. Rawls, 85 F.3d 240, 242-43 (5th Cir. 1996).

      AFFIRMED.




                                           2